
	
		III
		111th CONGRESS
		1st Session
		S. RES. 376
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2009
			Mr. Inouye (for himself,
			 Mr. Gregg, Mr.
			 Lieberman, and Mr. Durbin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the 60th anniversary of the
		  establishment of diplomatic relations between the United States and the
		  Hashemite Kingdom of Jordan, the 10th anniversary of the accession to the
		  throne of His Majesty King Abdullah II Ibn Al Hussein, and for other
		  purposes.
	
	
		Whereas the Hashemite Kingdom of Jordan achieved
			 independence on May 25, 1946;
		Whereas the United States recognized Jordan as an
			 independent state in a White House announcement on January 31, 1949;
		Whereas diplomatic relations and the American Legation in
			 Jordan were established on February 18, 1949, when United States diplomat Wells
			 Stabler presented his credentials as Chargé d'Affaires in Amman;
		Whereas, for 60 years, the United States and Jordan have
			 enjoyed a close relationship and have worked together to advance issues ranging
			 from the promotion of Middle East peace to advancing the socio-economic
			 development of the people of Jordan, as well as the threat to both posed by al
			 Qaeda and violent extremism;
		Whereas, from 1952 to 1999, King Hussein charted a
			 moderate path for his country;
		Whereas, for decades, the United States has been Jordan's
			 strongest international partner;
		Whereas, throughout his reign, King Hussein looked for
			 opportunities to realize his dream of a more peaceful Middle East by working to
			 solve intra-Arab disputes and engaging successive Prime Ministers of Israel in
			 the search for peace;
		Whereas King Hussein and Prime Minister of Israel Yitzhak
			 Rabin signed the historic Jordan-Israel peace treaty in 1994, ending nearly 50
			 years of war between the neighboring countries;
		Whereas the United States lost a close friend and a
			 crucial partner when King Hussein passed away in 1999;
		Whereas King Hussein was succeeded by his son, King
			 Abdullah II, who has continued his father’s work to improve the lives of the
			 people of Jordan while also seeking to bring peace to the region;
		Whereas, in the aftermath of the September 11, 2001,
			 terrorist attacks, the Government of Jordan has been an instrumental partner in
			 the fight against al Qaeda, has provided crucial assistance in Iraq, and has
			 shouldered a heavy burden in providing refuge to a significant portion of the
			 Iraqi refugee population;
		Whereas, through his 2004 Amman Message, King Abdullah II
			 has been a leading Arab voice in trying to reaffirm the true path of
			 Islam;
		Whereas, in November 2005, al Qaeda terrorists struck
			 three hotels in Amman, Jordan, thereby uniting the people of Jordan and the
			 United States in grief over the lives lost at this act of terrorism; and
		Whereas King Abdullah II begins his second decade on the
			 Hashemite throne by redoubling his efforts for peace in the region as the
			 Jordan-United States partnership enters its seventh decade: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commemorates the 60th anniversary of the
			 close relationship between the United States and the Hashemite Kingdom of
			 Jordan;
			(2)expresses its
			 profound admiration and gratitude for the friendship of the people of
			 Jordan;
			(3)congratulates His
			 Majesty King Abdullah II on 10 years of enlightened and progressive rule;
			 and
			(4)shares the hope of
			 His Majesty King Abdullah II and the people of Jordan for a more peaceful
			 Middle East.
			
